DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haddadin [US Pub# 2018/0207795].

Regarding claim 1: Haddadin discloses an articulated robot arm comprising: a plurality of skeleton links;
motorized joint units ([0034]) forming joints between adjacent ones of the skeleton links (10) such that the skeleton links of the adjacent ones are rotatable relative to one another; ( see fig 1) and
at least one skin shell (12a, 12b) for at least one of the skeleton links, the at least one skin shell forming a non-structural skin around the at least one of the skeleton links (10).

Regarding claim 2: Haddadin discloses wherein the links have a polymeric or metallic body ([0031]).

Regarding claim 3: Haddadin discloses , wherein at least one of the links (10) has a latticed strut portion (S, the end link 10 has elongated portion between the two connecting ends of link 10) between connector ends, the connector ends for connection to a portion of the motorized joint units.
Regarding claim 4: Haddadin discloses at least one of the links (10) has connector ends (18, 28. See fig 3) define receptacles for receiving a portion of the motorized joint units.

Regarding claim 5: Haddadin discloses at least one of the skeleton links (10) is a monolithic piece (the first link 10 that is connected to the base 2).

Regarding claim 6: Haddadin discloses the at least one skin shell has complementary fasteners (22, 24, 26, 28) on opposed edges for clipping edges of the at least one skin shells to one another around the at least one of the skeleton links.

Regarding claim 7: Haddadin discloses the edges of the at least one skin shell ( see fig 3) are interconnected to one another fastener-less ( through elements 22, 24, 26, 28) so as to be secured to the at least one of the skeleton links.

Regarding claim 8: Haddadin discloses the complementary fasteners (22, 24, 26, 28) include sets of a catch and of a tongue and slot.

Regarding claim 9: Haddadin discloses the edges of the at least one of the skins have complementary overlap joint portions to form an overlap joint at seams between the skin shells (see fig example features 18, 32, 22 fig 3)

Regarding claim 10: Haddadin discloses a link assembly for an articulated robot arm comprising:
a skeleton link (the first link 10 that is connected to the base 2), the skeleton link having a strut portion ( S, the end link 10 has elongated portion between the two connecting ends of link 10) extending between connection ends, the connection ends each configured to be connected to a motorized joint unit ( see fig 1); and
at least one skin shell (12a, 12b, see fig 3), the at least one skin shell forming a non-structural skin around the at least one of the skeleton links.

Regarding claim 11: Haddadin discloses the links have a polymeric or metallic body ([0031]).

Regarding claim 12: Haddadin discloses at least one of the links (10) has connector ends (18, 28. See fig 3) define receptacles for receiving a portion of the motorized joint units.

Regarding claim 13: Haddadin discloses at least one of the links (10) has connector ends (18, 28. See fig 3) define receptacles for receiving a portion of the motorized joint units.

Regarding claim 14: Haddadin discloses  the skeleton link is a monolithic piece (the first link 10 that is connected to the base 2 has monolithic shape).

Regarding claim 15: Haddadin discloses  the edges of the at least one skin shell ( see fig 3) are interconnected to one another fastener-less ( through elements 22, 24, 26, 28) so as to be secured to the at least one of the skeleton links.

Regarding claim 16: Haddadin discloses  the edges of the at least one skin shell are interconnected to one another fastener-less  ( through elements 18, 22, 24, 26, 28) so as to be secured to the skeleton link.

Regarding claim 17: Haddadin discloses the complementary fasteners (22, 24, 26, 28) include sets of a catch and of a tongue and slot (see fig 3).
Regarding claim 18: Haddadin discloses the edges of the at least one of the skins have complementary overlap joint portions to form an overlap joint at seams between the skin shells (see fig example features 18, 32, 22 fig 3)

Regarding claim 19: Haddadin discloses two of the at least one skin shell (12a, 12b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Haddadin [US Pub# 2018/0207795] in view of Choi [Us Pub # 2013/0074637].

Regarding claim 20 Haddadin does not explicitly disclose that at least one skin shell is made of a polymer. However Choi shows a robot arm with skin shell (12) made of polymer ([0072]).
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have made the shells from polymer material to increase the flexibility and the maneuvering of the robot arm.
Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive.
In response to applicant argument that prior art of the record fail to disclose “…at least one skin shell for at least one of the skeleton links, the at least one skin shell forming a non-structural skin around the at least one of the skeleton links…”
Haddadin shows enclosures 12a and 12b that covers the inner components of the robot arm (10) (see for example fig 3. Under the broadest reasonable interpretation, a skin shell can be interpreted as a cover or enclosure or any element with thin walls that is surrounding or covering other components.
Also “a non-structural” is a broad term and does not further limit the scope of the type of the skin.   

    PNG
    media_image1.png
    932
    736
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    833
    645
    media_image2.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658